Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-2, 4-7, 9-10, 14-17, 19, 22, and 25-30 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”
Regarding to 35 USC 101 compliance, claims are eligible for 101 protection because Examiner’s note in Office action dated 10/31/2019.
Regarding to prior art, the closest prior art of record is US PG. Pub. No.  20160165002 (LeBeau) in view of US Patent No. 9,911,290 (Zalewski), 
LeBeau teaches “… in response to receiving social-networking information including a user's purchase history, which indicates that the user always buys a particular product (e.g., oxfords) when patronizing the third-party content provider (e.g., a shoe store), the third-party content provider may send directly to the user's client system information about new products relevant to the user's buying habits (e.g., a new style of oxfords that it only recently started carrying)…”, paragraph 58 and “…identifiers of objects (e.g., an indication that a particular object is located near beacon 310)… third-party content provider place information (e.g., a map of a place or product stock information), any other suitable third-party content, or any combination thereof”, paragraph 71.


But the combination of references LeBeau and Zakewski   fails to teach at least the follow limitations in the claims:
receiving, at a second time, a request to access a second website from the wireless device at the web server, wherein the wireless device is configured to transmit the request to access the second website in response to a notification received at the wireless device from a wireless beacon associated with a physical storefront, the wireless beacon is configured to transmit notifications to proximate wireless devices, and the second website is associated with the physical storefront;
retrieving by the web server the identifier from the software code stored on the wireless device when the second website is accessed at the second time;
retrieving by the web server an online activity history for the wireless device based on the identifier, wherein the online activity history comprises products viewed on the wireless device;
comparing the retrieved online activity history for the wireless device to an inventory of physical products at the physical storefront, wherein the first product comprising the specific product parameter is identified as a match between the retrieved online activity history for the wireless device and the inventory of physical products at the physical storefront;

Applicant's arguments filed on 8/11/2021 (in particular pages 11-20) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-2, 4-7, 9-10, 14-17, 19, 22, and 25-30 are allowable over the prior art of record.
Moreover, the missing claimed elements from the combination LeBeau and Zakewski  are not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
- “A Survey on Web Tracking: Mechanisms, Implications, and Defenses”. 2017. This article elaborates in web services to track the users online to obtain as much personal information as they can from the things they search, the sites they visit, the 
-  US Patent No. 10499224 (Griffin), “Bluetooth low energy (BLE) pre-check in”. This publication teaches  a system comprising: memory storing check-in history of a user; wherein  receiving a first check-in request from a user device of the user; and in response to receiving the first check-in request: detecting that the user device is at a first location; accessing the check-in history of the user; determining a second location of a next check-in of the user based on analyzing the check-in history of the user and identifying a sequence of check-ins that corresponds to a current pattern of user activity, the sequence of check-ins including a check-in at the first location; and processing a pre-check-in of the user for the second location before the user arrives at the second location and without the user device establishing communication with a check-in device associated with the second location”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/18/2021